Appeal from a judg*1223ment of the County Court of St. Lawrence County (Rogers, J.), rendered May 22, 2006, convicting defendant upon her plea of guilty of the crime of assault in the first degree.
In satisfaction of a four-count indictment, defendant pleaded guilty to assault in the first degree and waived her right to appeal. After County Court imposed the agreed-upon sentence, defendant appealed. Appellate counsel seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues to be advanced on appeal.
Having reviewed counsel’s brief, defendant’s pro se brief and the record, we disagree. Defendant could arguably contend that she did not validly waive her right to appeal, and a determination on the enforceability of the waiver may permit review of pretrial proceedings (see People v Morton, 45 AD3d 1191, 1191 [2007]; see also CPL 710.70 [2]). Accordingly, we grant counsel’s application to be relieved of his assignment and new counsel will be assigned to address any issues that the record may disclose (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]).
Peters, J.E, Spain, Kane, Malone Jr. and Kavanagh, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.